DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are target surface information setting section for setting target surface information including an angle of the design surface with respect to the body (See claim 3) which suggests conveying target information.  Claim 1 recites structure with functional language however fails to define how the functions actual relate to the construction machine lacking a nexus between elements.  For example, the claim recites:
“a load information acquiring section for acquiring load information (Emphasis Added) including a load direction in a swing center of at least one of the work elements according to signals from the ground angle sensors; and
 	a working point position calculating section for calculating a position of a working point of the work equipment according to the signals from the ground angle sensors (Emphasis Added) and the load information acquired by the load information acquiring section according to the signals from the ground angle sensors.”
As claimed, the functional language merely suggests mathematical calculations that are performed based on sensed signals without any application.  For example, Applicants disclosure recites a display device for work support information (e.g., displaying positional relation between the target shape and the work equipment) of the operator and machine guidance related thereof (e.g., semi-automatic control of the machine).  Tying structural and functional limitations to an actual application (i.e., displaying or outputting guidance) would overcome the rejection.  
 	Claims 2 – 9 are rejected as a result of their dependency to claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colburn et al. (Pub. No.: US 2004/0117095 A1).
Regarding claim 1, Colburn discloses a construction machine comprising:
a body (102, FIG. 1);
work equipment provided on the body (arm 106, FIG. 1), having a plurality of swingable work elements (109, 111, 113; FIG. 1); 
a plurality of hydraulic actuators for driving the work equipment (120, 122, 124; FIG. 1); 
a plurality of ground angle sensors for detecting ground angles of the work elements (202, 203; FIG. 2 and angle position sensors ¶¶ 19, 24); and 
 an excavation support device including an information processing device for generating information to support excavation work of an operator (200, 210; FIG. 2),
wherein the information processing device includes:
a load information acquiring section for acquiring load information including a load direction in a swing center of at least one of the work elements according to signals from the ground angle sensors (Similarly, values taken about the center of gravity for each respective section of the implement arm 106 ¶ 37 and See FIGS. 3 and 4); and
a working point position calculating section for calculating a position of a working point of the work equipment according to the signals from the ground angle sensors .

Allowable Subject Matter
Claims 2 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663